Citation Nr: 1545621	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for left foot fractures.

2.  Entitlement to service connection for right foot fractures.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for psychosis, for treatment purposes, only under 38 U.S.C. Chapter 17.

5.  Entitlement to an initial disability rating higher than 10 percent for Scheuermann's disease.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 2007 to August 2011.  His decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October and November 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  The October rating decision denied service connection for left and right foot condition (which the Veteran had claimed as left and right foot fractures); service connection for an acquired psychiatric disorder; and service connection for psychosis, for treatment purposes only, under 38 U.S.C. Chapter 17.  The November rating decision granted service connection for Scheuermann's disease with a rating of 10 percent effective August 20, 2011.  

In a deferred rating dated July 2, 2012, the RO memorialized that it had neglected to address the Veteran's claim for service connection for left hand frostbite, and that it was going to schedule the Veteran for a VA cold injuries examination.  This matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its March 4, 2014, Statement of the Case the RO indicated that it had reviewed VA treatment records from the Battle Creek VAMC dated from August 6, 2011 to November 1, 2012, and VA treatment records from the West LA VAMC dated from June 28, 2012 to September 20, 2013.  Unfortunately, no treatment records are in the claims file, so the Board's review of the issues on appeal may not proceed.  

Additionally, with regard to the mental health claims, in a deferred rating decision dated July 2, 2012, the RO indicated that it was going expand the pending appeal for service connection for an acquired psychiatric disorder to now include PTSD, and that it was going to schedule this combat veteran for a VA PTSD examination; and in correspondence dated in August 2012 the Veteran reported that he had been diagnosed by a VA doctor as having PTSD.  This development does not appear to have been accomplished.  

Accordingly, the case is REMANDED for the following action:


1.  Associate with the claims file, either physically or electronically, the following treatment records:

* VA treatment records from the Battle Creek VAMC dated from August 6, 2011 to November 1, 2012, 

* VA treatment records from the West LA VAMC dated from June 28, 2012 to September 20, 2013; and

* VA treatment records dated after September 2013.  

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  After completion of step 1, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review.  All indicated tests should be done, and all findings reported in detail.  The examiner is specifically requested to rule in/out a diagnosis of PTSD.

After completion of the examination, the examiner is requested to opine, for each diagnosed disorder, whether it is at least as likely as not that the disorder began during active duty service or, in the case of PTSD, is related to some incident of service.  

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered without speculation, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  After completion of the above and any other development deemed necessary after completion of step 1 (such as a VA foot and back examination), re-adjudicate the claims.  If any benefit remains denied, provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

